DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-12 and 16 in the reply filed on October 26, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Galdeano (US 8,951,457) in view of Hickey (US 1,940,910).  
As to claim 1, Galdeano provides a mold half having a mold shell for forming a wind turbine blade (title) comprising first and second mold sections (2A, 2B) which are positioned adjacent one another so that connecting ends confront each other along an interface (Figs. 4-5).  Galdeano further teaches two flanges (13A, 13B) adjacent connecting ends extending away from the mold surfaces of the two mold shell sections.

However, Hickey provides a device for aligning first and second sections of a similarly shaped article (Fig. 1, items 14 and 20).  Hickey provides an adjustment device (Fig. 1 generally) with a first bracket (10) and a second bracket (24’) connected to the first and second sections, and an adjustment connector (30) positioned on only one side of the interface and coupled to the brackets (10; 24’).  Hickey provides an adjustment actuator (33) which provides relative movement between 20 and 14.  
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the alignment/adjustment device of Hickey into Galdeano as an improvement that would assist or improve the alignment process between the Galdeano mold sections.
As to claims 2 and 3, Hickey teaches a pair of L-shaped brackets each with a first leg and second leg, the second legs overlapping in the longitudinal direction, with the connector extending between the second legs of the bracket.  See Hickey’s annotated Fig. 2 below.  In the combination with Galdeano’s first and second mold sections (2A, 2B) and two flanges (13A, 13B), one of ordinary skill in the art would have found it obvious to incorporate the Hickey brackets coupled to the Galdeano flanges in order to align the two mold halves.


    PNG
    media_image1.png
    277
    508
    media_image1.png
    Greyscale

Annotated Fig. 2 from Hickey (US 1,940,910).

As to claims 4-6, in the combination with Galdeano, Hickey provides two brackets (see rejection of claim 1 and annotated Fig. 2 above) and an adjustable connector (Fig. 2, item 33) which is oriented in a vertical direction and provides relative movement in a thickness-wise direction (Fig. 2, moves vertically) by rotation of a threaded (connecting) rod (Fig. 2, item 33).
	As to claim 16, Hickey provides an alignment/adjustment device with two brackets (see rejection of claim 1) and further depicts the adjustment connector as positioned on only one side of the interface (Fig. 1, item 33).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Galdeano (US 8,951,457) in view of Hickey (US 1,940,910), and further in view of Dahl (US 20120067515).  
As to claims 10-12, Galdeano does not specifically provides an assembled mold half and placing fiber and resin in each mold half, and coupling the mold halves.
Dahl teaches providing two wind turbine blade shell molds (Fig. 6 shows one), placing fiber/resin prepregs in the mold ([0023]), and movably coupling the two molds together in a way 
It would have been prima facie obvious to incorporate this feature from Dahl into Galdeano because Galdeano specifically teaches/suggests manufacturing wind turbine blades, and Dahl teaches the steps necessary to manufacture wind turbine blades.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The particular coupling configuration recited in claim 7 and the hold/guide configuration in claim 8 are simply not taught by or obvious over Galdeano or the other cited references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742